DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected election, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/2022. Claims 7 and 13-18 are withdrawn because they do not read on the elected species.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016021612.
In regards to claim 1, in Figures 1-12C and paragraphs detailing said figures, WO 2016021612 discloses a quick connector assembly comprising: a male adapter portion (12) having an end and a groove (11) formed therein spaced from the end, the male adapter portion having a through bore; a female housing portion (13) having a body, the body having a through bore generally concentrically aligned with the male adapter portion through bore; a ring (15) cooperating with the female housing portion and the male adapter portion, wherein the ring is in a first position when the male adapter is engaged with the female housing and wherein the ring is in a second position, different from the first position, when the male adapter is other than engaged with the female housing.
In regards to claim 2, in Figures 1-12C and paragraphs detailing said figures, WO 2016021612 discloses the first and second positions are visually different from one another.
In regards to claim 3, in Figures 1-12C and paragraphs detailing said figures, WO 2016021612 discloses tactile indication (18, 19) that the male adapter is engaged with the female housing and that the male adapter is not engaged with the female housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679